United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-50589
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LARRY JOSEPH CULLUM,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 6:88-CR-130-3
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Larry Joseph Cullum, federal prisoner # 48858-080,

proceeding pro se, moves for leave to proceed in forma pauperis

(IFP) on appeal.   Cullum seeks to appeal the district court’s

order denying his “Request for Leave to File a Motion for Nunc

Pro Tunc Amended Judgment Pursuant to the F.R.Civ.P. Rule

60(b)(4) & (6).”   In that motion, Cullum argued that his sentence

for conspiracy to distribute methamphetamine, manufacturing

phenylacetone, and filing false tax returns was illegal under


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-50589
                                  -2-

United States v. Booker, 543 U.S. 220 (2005), Blakely v.

Washington, 542 U.S. 296 (2004), and Apprendi v. New Jersey,

530 U.S. 466 (2000).     Cullum’s IFP motion is a challenge to the

district court’s certification that his appeal is not taken in

good faith.     See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.

1997).     For the reasons that follow, Cullum’s IFP motion is

denied.

     Cullum’s request is correctly characterized as a successive

28 U.S.C. § 2255 motion.     See, e.g., United States v. Rich,

141 F.3d 550, 551-52 (5th Cir. 1998); 28 U.S.C. §§ 2244(b)(3)(A),

2255.    Because Cullum has neither sought nor obtained from this

court authorization to file a successive § 2255 motion, his

appeal is frivolous and is hereby dismissed.     See 5TH CIR.

R. 42.2.    Cullum is warned that the filing of another frivolous

pleading in this court will result in the imposition of

sanctions.

     IFP DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.